Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the Pre-AIA  provisions.

Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  No claims have been canceled, and no new claims have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 1/28/2021) persuasive to overcome the current rejection of the claims over the applied prior art references and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references, nor any other candidate prior art reference(s) expressly and sufficiently discloses a combination of features recited by amended independent claims 1, 11 and 19 as a whole, and in particular the recited / amended feature{s} of the information exchange method comprising "determining target content in a current interface according to an operation instruction entered by a topic initiator for the current interface, the topic initiator associated with a topic initiator ID;
 that corresponds to a topic discussion ID associated with the topic initiator ID, wherein the topic initiator ID is farther associated with a favorites list;
adding a topic participant to the topic discussion group based on one of the target content or the discussion topic title; and 
receiving discussion content entered by one of the topic initiator or the topic participant, and displaying the discussion content.…” – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  

In addition, the Office notes that Applicant’s remarks with respect to the latest claim amendments noting that the currently applied prior art reference(s) {Lang and/or Nanjing} fails to disclose or suggest the latest claim amendments of the independent claims – and in particular because none of the currently applied prior art reasonably or sufficiently discloses ‘flushing the previous byte range requests; maintaining a mask indicating byte ranges of the media file that have been downloaded; identifying, using the mask, the byte ranges required to play the media in accordance with the user instruction that have not already been downloaded’ [Remarks: par 3, pg. 11 – par 1, pg. 12] -- is also found to be persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451